                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

WILLARD EUGENE BERRY                                                           PLAINTIFF

v.                                  NO. 3:15CV00378 BSM

BRIAN DOSS, et al                                                          DEFENDANTS

                                          ORDER

       Ka Tina Guest, Brittany Edwards, Brian Doss, Karen Hardesty, Carol McFarlin, and

Donald Etherly, along with their assistants, are hereby authorized to bring a cell phone,

laptop computer, or personal digital assistant into the Jonesboro Courthouse beginning

Tuesday, February 19, 2019, and each day thereafter until the trial is completed in the above

styled case, subject to the following rules:

       1.    The devices mentioned above may not be used to record, photograph, or film

anyone or anything inside the courthouse.

       2.    Cell phones must be turned off and put away when in the courtroom.

       3.    Wireless internet components of electronic devices must be deactivated when

in district courtrooms.

       4.    Before persons with electronic devices are granted entry into the courthouse,

all devices must be examined by the United States Marshals Service or Court Security

Personnel. This examination includes, but is not limited to placing the devise through

electronic screening machines and requiring the person possessing the device to turn the

power to the device off and on.
       5.   The United States Marshals Service may further restrict electronic devices from

entering the building should a threat assessment so dictate.

       A violation of paragraph (1), (2), or (3) may result in seizure of the electronic devices,

withdrawal of the privilege to bring an electronic device into the courthouse, or other

sanctions. A violation of the prohibition on recording, photographing, or filming anyone or

anything inside the courthouse may be punished as contempt of court.

       IT IS SO ORDERED this 15th day of February 2019.




                                                   UNITED STATES DISTRICT JUDGE
